                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                    *
LEONALDO HARRIS,                                    *
        Petitioner,                                 *
v.                                                  *            Criminal Case No.: PWG-13-cr-202
                                                                 (Civil Case No.: PWG-18-cv-1747)1
                                                    *
UNITED STATES OF AMERICA,
                                                    *
        Respondent.
                                                    *
*       *'      *       *       *       *       *          *         *        *       *      *       *      *
                                 MEMORANDUM AND ORDER

        On July 22,2015, Petitioner Leonaldo Harris pleaded guilty to conspiracy to distribute and

possess with intent to distribute 1,000 kilograms or more of a mixture and substance containing a

detectable amount of marijuana under 21 U.S.C.      S 846, for which        he currently is serving a 10-year

sentence. See Plea Agreement 1,8, ECF No. 163; J. 2, ECF No. 229. He has filed this habeas action

to vacate, set aside, or correct his sentence. 28 U.S.C.       S 2255(a).   For the reasons explained below,

it is denied.

                                            Factual Background

        In the statement of facts accompanying his plea agreement, Mr. Harris acknowledged that

between September 2012 and April 2013 he made arrangements to ship marijuana from California

to Maryland, where it was to be repackaged and distributed. See ECF No. 163-1. Authorities




1 The ECF numbers cited in this Memorandum Opinion and Order refer to documents filed in the
criminal case.

                                                    1
apprehended him on April 19, 2013, as he fled the scene of a controlled delivery of previously

seized marijuana. See id.

        Mr. Harris's drug shipments had been discovered two days earlier, when employees of

YRC Freight ("YRC"), a freight shipping company, identified two suspicious parcels at a YRC

facility in Pennsylvania. See Pa. Incident Report, ECF No. 64-8. A YRC weights and inspection

coordinator opened and searched Mr. Harris's pallet at an offload site in Pennsylvania and

discovered hundreds of kilograms of marijuana. See Sentencing Hr'g Tr. 8, ECF No. 238. Soon

after, a YRC security manager called the Pennsylvania State Police, which obtained a search-and-

seizure warrant. See Mot. to Suppress 4, ECF No. 64; Pa. Incident Report. The Pennsylvania State

Police contacted the Maryland State Police, which likewise obtained a search-and-seizure warrant

and took control of the two pallets. See Pa. Incident Report; ECF No. 64-9.

        After pleading guilty, Mr. Harris moved to withdraw his guilty plea. See ECF No. 171.

He went back and forth on this decision over the next several months, first moving to withdraw

the withdrawal before finally attempting to resubmit it in a new motion. See ECF Nos. 187,222. I

denied Mr. Harris's motion to resubmit the withdrawal of his guilty plea. See ECF No. 224. The

Fourth Circuit denied Mr. Harris's appeal on April 5, 2017. See ECF No. 243. Mr. Harris did not

seek certiorari.

                                        Pre- Trial Motions

        Mr. Harris filed a number of pretrial motions, but the two most relevant at present are his

November 4,2013, motion to suppress, ECF No. 64, and his June 20, 2014 motion to reopen the

record, ECF No. 122.




                                                 2
                                          The Motion to Suppress

       The motion to suppress challenged the evidence seized by the YRC weights and inspection

coordinator, arguing it was the fruit of an unconstitutional warrantless search. See Mot. to Suppress

9. Mr. Harris argued that YRC employees were acting as instruments of the Government when

they inspected the pallets. See Mot. to Suppress Reply 2-3, ECF No. 68. Mr. Harris pointed to

YRC's agreement to cooperate with a federal cargo security program known as the Customs-Trade

Partnership Against Terrorism (C-TPAT) as evidence that the Government had "knowledge and

acquiesce" with regard to YRC's actions. Id. at 4.

       I denied the motion to suppress on May 16,2014, after a six-day hearing that featured 11

witnesses and 38 exhibits. In my ruling, I explained that Mr. Harris had not met his burden of

showing that YRC acted as an agent or instrumentality of the Government, and that YRC's

voluntary participation in the C-TPAT did not constitute mandated searching. See Jan. 13, 2014

Hr'g Tr. 229-270, ECF No. 80; May 15,2014 Hr'g Tr. 47, ECF No. 120.

                                     The Motion to Reopen the Record

       Mr. Harris later filed his motion to reopen the record, urging me to reconsider my ruling

on the motion to suppress in light of "new" evidence that, he said, showed the YRC employees

had, indeed, acted as an "instrument of the Government." Mot. to Reopen R. 8-10 & nA. In

particular, the motion said the defense's expert, Barry Brandman, had reviewed his old files and

discovered a C-TPAT PowerPoint presentation entitled "Supply Chain Security in a Post 9/11

Environment." See id. at 10; PowerPoint, ECF No. 122-3. The PowerPoint, made available to C-

TPAT participants by the Government, contained suggestions for C-TPAT members (such as

YRC) to be alert for during inspection of suspected contraband. See PowerPoint 2-6.




                                                  3
        The motion explained that the PowerPoint was not previously introduced because it was

not publicly available on the U.S. Customs and Border Protection ("CBP") website and defense

counsel did not have access to C-TPAT's web portal. 2 See Mot. to Reopen R. 10. The Government,

in response, argued that since an expert witness had access to the PowerPoint from his "old files"

after the Motion to Suppress hearing, it must have been available to defense counsel prior the

hearing. See ECF No. 132. The defense disputed the point, saying

               [I]t was not a lack of diligence on the part ofthe defense that resulted
               in the belated discovery and introduction of this document. After
               several subpoenas and painstaking research, the defense produced
               what the Government deems "thousands of pages of exhibits" in
               support of the argument that YRC' s actions were fairly attributable
               to the Government.

Mot. to Reopen R. Reply 5, ECF No. 133. In addition, Mr. Harris's then counsel argued that the

specific issue addressed by the PowerPoint became clear only after the Court's opinion on the

motion to suppress:

               The Court's opinion ... made clear that the Court specifically
               required evidence establishing not only that members be explicitly
               directed to open and/or search but also required explicit evidence
               showing that "search", "inspect", "detect", and "open" were
               synonymous and included the act of opening. Without the Court's
               opinion, there was no reason to seek this document that the defense
               did not know existed as the defense believed the record was already
               clear that by repeatedly instructing YRC to "detect" or "inspect"
               cargo this was equivalent to telling or encouraging YRC to open
               and/or search cargo.

Id. at 4.




2 "When the defense previously sought information from C-TPAT, the CBP objected to the
subpoena on the grounds that, inter alia, it 'may lead CBP to disclose information in violation of
The Privacy Act, 5 U.S.C. S 552a, and the Trade Secrets Act, 18 U.S.C. S 1905.'" Mot. to Reopen
R. n.6.

                                                  4
        I denied Mr. Harris's motion to reopen the record because Mr. Harris could not show that

the evidence he sought to present was truly unavailable at the time of the suppression hearing, and

because the issues he pursued were fully addressed at the hearing. Nov. 2014 Mem. Op. 1, ECF

No. 134. I rejected Mr. Harris's argument that a "lack of diligence" was relevant to whether the

PowerPoint was available, describing it as a "strategic decision" that did not entitle him to "another

bite at the apple." Id. at 7-8. I found that even if the hearing were reopened, "the evidence identified

in Defendant's motion would not alter my original ruling." Id. at 1.

                                              Motion to Vacate

        On June 11, 2018, Mr. Harris filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.c.   S 2255. See Mot. to Vacate,    ECF No. 249.3 The motion alleges that his Sixth

Amendment right to counsel was violated due to ineffective assistance of counsel. See Mot. to

Vacate 2-3. Specifically, Mr. Harris argues that his then counsel was ineffective for failing to (1)

have the retained expert witness present the C-TPAT PowerPoint presentation at the suppression

hearing; and (2) subpoena and call a witness, YRC Vice President of Security and Compliance

Manager Wayne "Butch" Day, to testify at the suppression hearing. See id. at 3-9.

        As to his first contention, Mr. Harris argues that the defense's effort to reopen the record

is itself evidence that the PowerPoint should have been presented at the original suppression

hearing. See Habeas Reply 2, ECF No. 255. As to the second, Mr. Harris contends that "the

testimony that Day would have provided was critical for the defense to have a meaningful

opportunity of success." Mot. to Vacate 7-8. Specifically, Mr. Harris argues that the testimony

would have discredited the Government's witness, Tommy Arrowood, because Mr. Day could



3 The Government responded in opposition to the motion on September 26, 2018. See Habeas
Opp'n, ECF No. 254. Mr. Harris filed a reply on October 23,2018. See Habeas Reply, ECF No.
255.

                                                   5
have exposed how YRC encouraged its employees to work with law enforcement. See Habeas

Reply 5-6.

       Mr. Harris asks for an evidentiary hearing to "allow tangible evidence and testimony in

order to make factual findings relevant to the combination of evidence and testimony that was not

considered in the decision to deny defendant's             Motion to Suppress based upon the deficient

performance of counsel." Mot to Vacate 9. However, no hearing is required. See Loc. R. 105.6 (D.

Md); Rules Governing    S   2255 Cases, R. 8(a). The parties have fully briefed the pending motion.

See ECF Nos. 249, 254, 255. Because I find that Mr. Harris's counsel was not constitutionally

ineffective, I deny Mr. Harris's motion to vacate.

                                           Standard of Review

       Under 28 U.S.C.      S 2255(a),   a petitioner in custody may file a motion to vacate, set aside,

or correct his sentence on the ground that it "was imposed in violation of the Constitution or laws

of the United States." The prisoner must prove his case by a preponderance of the evidence. Brown

v. United States, Civil No. DKC-10-2569 & Criminal No. DKC 08-529, 2013 WL 4562276, at *5

(D. Md. Aug. 27, 2013). If the court finds for the prisoner, "the court shall vacate and set the

judgment aside and shall discharge the prisoner or resentence him or grant a new trial or correct

the sentence as may appear appropriate." 28 U.S.C.          S 2255(b).   A prisoner cannot relitigate claims

raised and rejected on appeal through a        S   2255 motion "absent a(nJ intervening change in the

relevant law." Vasquez v. United States, Civil No. DKC-IO-3328 & Criminal No. DKC-05-393,

2014 WL 823750, at *2 (D. Md. Feb. 28, 2014) (citing United States v. Roane, 378 F.3d 396 n.7

(4th Cir. 2004)). Similarly, a prisoner cannot raise a new issue that he did not object to at trial or

raise on direct appeal absent "(1) 'cause' excusing his double procedural default, and (2) 'actual




                                                       6
prejudice' resulting from the errors of which he complains." United States v. Frady, 456 U.S. 152,

167 (1982).

                                                   Timeliness

          Preliminarily, I find that Mr. Harris's motion to vacate is timely. Under 28 U.S.C.            S 2255,
a motion ordinarily must be filed within one-year from the date on which the judgment of

conviction becomes final. 28 U.S.C.        S 2255(£)(1).     Final judgment following a circuit court's denial

of appeal where the defendant did not seek certiorari review occurs when the 90-day period for

seeking     certiorari   expires.    See   Clay     v.   United     States,   537   U.S.    522,   532   (2003).

"The time to file a petition for a writ of certiorari runs from the date of entry of the

judgment ... and not from the issuance date of the mandate." Sup. Ct. R. 13.3. The Fourth Circuit

entered its judgment on April 5, 2017. See ECF No. 243. Therefore, the 90-day-period to seek

certiorari expired on July 4,2017. Mr. Harris filed his motion under                S   2255 on June 11,2018,

within one year of the final judgment. His motion therefore was timely.

                                                   Discussion

          Ineffective-assistance-of-counsel       claims are governed by Strickland v. Washington, 466

U.S. 668 (1984), and its progeny. To satisfy the Strickland standard, a petitioner must prove: (1)

"that counsel's representation fell below an objective standard of reasonableness";                 and (2) that

there exists "a reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different." 466 U.S. at 688, 694. "[A] court must indulge a strong

presumption      that counsel's     conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the circumstances,

the challenged action 'might be considered sound trial strategy. '" Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). This presumption is so strong that a petitioner alleging



                                                         7
ineffective assistance of counsel must show that the proceeding was rendered "fundamentally

unfair" by counsel's affirmative omissions or errors. Id. at 700. When it comes to representation

on appeal, "reviewing courts must accord appellate counsel the 'presumption         that he [or she]

decided which issues were most likely to afford relief on appeaL'" Bell v. Jarvis, 236 F.3d 149,

164 (4th Cir. 2000) (quoting Pruett v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993)).

"Generally, only when ignored issues are clearly stronger than those presented [on appeal], will

the presumption of effective assistance of counsel be overcome." Smith v. Robbins, 528 U.S. 259,

288 (2000) (internal quotation marks omitted) (quoting Gray v. Greer, 800 F.2d 644,646 (7th Cir.

1986)).

                                 Ineffective Assistance of Counsel

A. PowerPoint Presentation

          Mr. Harris argues that his counsel was ineffective in failing "to investigate and locate

evidence that C-TPAT explicitly instructs, teaches, or encourages its members to open and search

cargo." Mot. to Vacate 4. Mr. Harris contends it was objectively unreasonable to do so, asserting:

                 Competent counsel can be expected to undertake a thorough
                 investigation of law and facts relevant to plausible options for the
                 defense. And while this does not require counsel to investigate every
                 conceivable defense, any limitation on counsel's investigation must
                 be supported by reasonable judgment. [...] To make a reasoned
                 judgment about whether evidence is worth presenting[,] one must
                 know what it says.

Mot. to Vacate 6 (alterations in original) (quoting Couch v. Booker, 632 F.3d 241, 246 (6th Cir.

2011)).

          Mr. Harris's counsel, however, was remarkably thorough. As I noted at sentencing, the

defense team:

                 [h]ired experts and we went through in painstaking detail the
                 circumstances that led to the trucking company employee opening


                                                   8
               the pallet, finding what he suspected was [a] controlled substance,
               calling the Pennsylvania State Police, who then contacted Maryland
               authorities and it led to the search and seizure that led to the charges
               in this case.

Sentencing Hr'g Tr. 14-15. The Government characterizes defense counsel's efforts in this regard

as "extraordinary," Habeas Opp'n 16, ECF No. 254, and I do not disagree.

       Mr. Harris faults his attorneys for failing to produce the PowerPoint sooner. It should be

noted, though, that the PowerPoint's existence came to light through Mr. Brandman, an expert

defense counsel was diligent enough to seek out and retain. And while Mr. Harris's attorneys did

not learn of the PowerPoint in time to introduce it as evidence in the suppression hearing, they

sprang into action after Mr. Brandman disclosed it to them, pressing the Court to reopen the record

and reconsider its ruling on the motion to suppress.

       It is true that, in denying the motion, I stated that there was "no indication that Harris could

not have asked his expert to perform the ... search before the record was closed on the Motion to

Suppress, had he thought to do so." Nov. 2014 Mem. Op. 8 (emphasis in original). That is not to

say, though, that counsel's handling of the matter was objectively unreasonable.           Indeed, the

question before me at that time did not require me to determine whether counsel's conduct before

the suppression hearing was constitutionally deficient. See Nov. 2014 Mem. Op. 5 (characterizing

the issue of counsel's diligence as "irrelevant" to my ruling on the motion to reopen). Rather, as

I explained in my memorandum opinion, the decision of whether to reopen a suppression hearing

is a matter of discretion for the trial court. See id. (citing United States v. Dickerson, 166 F.3d

667,678 (4th Cir. 1999)). In making this determination, a court considers, among other factors,

"the timeliness of the motion, the character of the testimony, the effect of granting the motion, and

whether the opposing party will be prejudiced by reopening the hearing."          Id. (quoting United

States v. White, 455 F. App'x 647, 651 (6th Cir. 2012)). My assessment, I explained, was that Mr.


                                                   9
Harris had had a "full and fair opportunity to present his best arguments" in the course of a hearing

that spanned six days and pushed back the trial by more than eight months. Id. at 7.

        That said, the subject of defense counsel's diligence did come up in the course of the

parties' arguments on the motion to reopen, and, as it happens, I briefly touched on the issue in the

memorandum opinion. See id. at 8. There, I agreed with the defense that its failure to press Mr.

Brandman to conduct a more thorough search before the suppression hearing "does not evidence

'a lack of diligence.'''   Id. (quoting Mot. to Reopen Reply 5). Counsel, I stated, had acted

strategically, and its reassessment of that strategy after the hearing did not entitle Mr. Harris to a

do-over. See id. '

        Under Strickland, "a particular decision not to investigate must be directly assessed for

reasonableness   in all the circumstances, applying a heavy measure of deference to counsel's

judgments." Tucker v. Ozmint, 350 F.3d 433, 440 (4th Cir. 2003) (quoting Wiggins v. Smith, 539

U.S. 510,521-22 (2003)). Defense counsel's judgment at the time was that it had enough evidence

to show that YRC's actions were fairly attributable to the Government. See Mot. to Reopen R. lO-

Il. In their motion to reopen, defense counsel explained that "only after the Court's opinion, when

it was apparent that the Court was requiring language explicitly instructing or encouraging C-

TPAT members to open and/or search cargo, was the defense able to discover this document that

explicitly addresses what the Court stated was missing from the record." Id. at 11. Counsel's

approach proved unsuccessful, but that does not mean it was objectively unreasonable.         Neither

does it demonstrate any lack of diligence.

        Even if! were to find that defense counsel's performance was objectively unreasonable (it

was not), I am unpersuaded that directing an expert witness to search for and then present the

PowerPoint    would have changed the outcome of the suppression hearing. Indeed, in my



                                                  10
memorandum opinion and order on Mr. Harris's motion to reopen the record, I stated that "the

evidence identified in Defendant's motion would not alter my original ruling." Nov. 2014 Mem.

Op. 1. "Simply put," I wrote, "Harris's ability to cherry-pick a single presentation that addresses

some of the issues in my ruling does not alter my conclusion that neither Arrowood nor YRC was

searching cargo at the government's instruction." Id. at 11. In conclusion, Mr. Harris's ineffective-

assistance claim fails both prongs of Strickland and does not merit a new evidentiary hearing.

B. Wayne "Butch" Day

       Next, Mr. Harris contends that defense counsel was ineffective for failing to subpoena and

call Mr. Wayne "Butch" Day to testify at the suppression hearing. See Mot. to Vacate 7. He asserts

that testimony fromMr. Day would have shown that YRC did in fact lift policies directly from C-

TPAT and that YRC was encouraged to work with law enforcement agencies. Id. at 7-9; see also

Habeas Reply. He argues the defense attorneys' failure to produce Mr. Day at the hearing was

objectively unreasonable because Mr. Day was "vital to their allegation and he needed to be

subpoenaed and called for a successful Motion to Suppress." Mot. to Vacate 8.

       The Government counters that "[t]he decision of which witnesses to call is quintessentially

a matter of strategy for the trial attorney." Habeas Opp'n 17 (quoting Boyle v. McKune, 544 F.3d

1132, 1139 (10th Cir. 2008)). Such strategic decisions are entitled to "enormous deference."

United States v. Terry, 366 F.3d 312, 317 (4th Cir. 2004). The Government further notes that

defense counsel called several witnesses, some with job functions equivalent to or similar to Mr.




                                                  11
Day's.4 Mr. Harris concedes that the selection of which witnesses to call is an issue of strategy but

argues that counsel's decision in this instance was "highly prejudicial" to him. Habeas Reply 5.

       Mr. Harris's claim fails both prongs of Strickland. The "enormous deference" to counsel's

tactical decisions and their objective reasonableness is not overcome by the decision not to call

this one witness, given that at least five other YRC staff members with similar job responsibilities

were called to testify, some more than once. See Terry, 366 F.3d at 317. In addition, Mr. Harris

has not shown a "reasonable probability" that the outcome of the suppression hearing would have

been any different had defense counsel called Mr. Day to testify. See Strickland, 466 U.S. at 691.

Mr. Harris argues that the Government has not conclusively demonstrated                  that Mr. Day's

testimony would not have altered the outcome of the hearing. However, the burden is on Mr.

Harris, not the Government, to show he is entitled to relief.

        In sum, I find that Mr. Harris's claims fail both elements required by Strickland. I deny his

request for evidentiary hearings.

                                    Certificate of Appealability

        Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C.      S 2254   or   S 2255   provides

that the court must "issue or deny a certificate of appealability when it enters a final order adverse

to the petitioner." Brown v. United States, Civil No. DKC-I0-256, Crim. No. DKC-08-529, 2013

WL 4562276, at *10 (D. Md. Aug. 27, 2013). This certificate "is a 'jurisdictional prerequisite' to

an appeal from the court's order" that "may issue 'only if the applicant has made a substantial




4 The Government notes that defense counsel called the following YRC employees to testify at the
suppression hearing: "Clifford Shaw (YRC Corporate Security Manger); Patricia Scott (YRC
Border Management Services Analyst II and C-TPAT point of contact for YRC); Robert Wood
(YRC Dock Supervisor in North Carolina); Michelle Gage (YRC Credit Risk Manager); and
Tommy Arrowood (YRC W&I Coordinator who inspected the Defendant's pallet, and who
testified twice)." Habeas Opp'n 18.


                                                  12
showing of the denial of a constitutional               right.'" Id. (quoting 28 U.S.C.   S   2253(c)(2) and

citing United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007)). A prisoner makes this showing

"[w]here the court denies a petitioner's motion on its merits ... by demonstrating that reasonable

jurists   would    find   the   court's    assessment      of the   constitutional   claims    debatable   or

wrong." Id. (citing Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473,484 (2000)). Because Mr. Harris has not shown that a reasonable jurist "would find the

court's assessment of the constitutional claim debatable or wrong," and therefore has not made a

substantial showing that his Constitutional rights were denied, this Court will not issue a certificate

of appealability. Id.; see 28 U.S.C.      S 2253(c)(2);   Miller-El, 537 U.S. at 336-38; Slack, 529 U.S. at

484. However, this ruling does not preclude Mr. Harris from seeking a certificate of appealability

from the Fourth Circuit. See 4th Cir. Loc. R. 22(b)(I).

                                                   ORDER

          Accordingly, it is this day, by the United States District Court for the District of Maryland,

hereby ORDERED that:

          1.      Petitioner Leonaldo Harris's Motion to Vacate, Set Aside, or Correct Sentence

                  (ECF No. 249) IS DENIED;

          2.      The Clerk SHALL PROVIDE a copy of this Order to Mr. Harris.




Date:
                                                                     Pau W. Grimm
                                                                     United States District Judge




                                                          13
